DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Patent Application No. WO 2017/051350A2 (Ghiotti; provided to the Office by Applicant in an IDS) in view of U.S. Patent No. 3,555,605 (Angelotti). .
Re. claim 1: Ghiotti discloses a filling unit (14) for a manufacturing machine (10) for the production of disposable cartridges (3) for electronic cigarettes; the filling unit comprises: a cylindrical-shaped tank (C), which is arranged horizontally, is mounted so as to rotate in a stepwise manner around a vertical rotation axis (25), is delimited, at the bottom, by a base disc (32) having a circular shape, and is delimited, on the sides, by a cylindrical side wall 29), which projects from the base disc in a perpendicular manner; a feeding duct (27), which has an outlet opening arranged inside the tank so as to feed a flow of tobacco inside the tank, which forms a bed resting on the base disc of the tank 
Ghiotti does not particularly disclose at least one mixer device, which is arranged inside the tank in a fixed position and comprises moving parts, which move cyclically and completely regardless of the rotation of the tank around the rotation axis. 
	Angelotti teaches at least one mixer device (36), which is arranged inside a tank (30) in a fixed position and comprises moving parts, which move cyclically and completely regardless of the rotation of the tank around the rotation axis. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filling unit disclosed by Ghiotti to include the mixer device of Angelotti. One of ordinary skill in the art would have been motivated to make this modification because this would provide Ghiotti’s device with the ability to counteract bridging that occurs with granular or powdery materials (Angelotti, column 3, lines 28-29). 

Re. claim 2: Ghiotti as modified by Angelotti discloses wherein the mixer device comprises a series of blades (36) which are caused to rotate around a vertical rotation axis, but the above combination does not particularly disclose wherein the vertical axis of rotation is parallel to the rotation axis of the tank. Regarding the location of the rotational axis of the mixer relative to the rotational axis of the tank, Applicant has not indicated that locating the rotational axes such that they are parallel is critical and necessary, or that the particular locations of the rotational axes yields any new or unexpected result. This is borne out in the specification, which makes no mention of any advantage or benefit to the particular location of the mixer axis of rotation relative to the tank axis of rotation. Therefore, whether the axes of rotation are coincident or parallel appears to be a matter of design choice.  

Re. claim 3: Angelotti discloses two mixer devices (36) arranged at a given distance from one another.  

Conclusion
1.) U.S. Patent No. 3,187,958 (Swart), which discloses an anti-bridging device. 
2.) U.S. Patent No. 3,201,001 (Roberts et al.), which discloses a dispenser. 
3.) U.S. Patent No. 4,030,201 (Robertson et al.), which discloses a drying system for particles. 
4.) U.S. Patent No. 4,073,244 (Snowdon), which discloses a material handling apparatus. 
5.) U.S. Patent No. 4,789,569 (Douche et al.), which discloses a metering device. 
6.) U.S. Patent No. 4,821,782 (Hyer), which discloses a powder feeder. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753